Citation Nr: 1748283	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-19 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for depression prior to April 4, 2012, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to April 4, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Counsel



INTRODUCTION

The Veteran had active service from July 1970 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in pertinent part, granted service connection for depression and assigned an initial 10 percent rating, effective August 28, 2008, and denied TDIU.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.

Thereafter, in an October 2012 rating decision, the RO granted an effective date of November 13, 2001 for the grant of service connection for depression.  Additionally, the evaluation for depression was increased to 30 disabling, effective November 13, 2001, and to 70 percent disabling, effective April 4, 2012.  The RO also granted a TDIU rating, effective April 4, 2012.

In September 2014 and June 2016, the Board remanded the appeal for additional evidentiary development.  A review of the record shows that the RO has complied with the remand instructions regarding the matters adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU prior to April 4, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 4, 2012, the Veteran's depression was manifested by symptoms which caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; the symptoms did not cause reduced reliability and productivity, deficiencies in most areas, or total occupational and social impairment.  

2.  As of April 4, 2012, the Veteran's depression has been manifested by symptoms which cause occupational and social impairment with deficiencies in most areas; the symptoms have not caused total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent prior to April 4, 2012 and 70 percent thereafter for depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2016).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

The Veteran's depression has been rated under the criteria contained in the General Rating Formula for Mental Disorders.  

Under those criteria, a 30 percent rating will be assigned when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.  

A 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Id.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims (Court) held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed.Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. 

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  The Board notes that an interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  GAF scores have been removed from DSM-5.  The provisions of this interim final rule, however, do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule, effective March 19, 2015. 80 Fed. Reg. 53, 14,308 (March 19, 2015).

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Lesser scores reflect increasingly severe levels of mental impairment.  Carpenter, supra.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Post-service medical records from November 2001 to December 2008 note treatment for depression.  In a November 2001 private treatment record, it was reported that the appellant had a diagnosis of depression.  His symptoms included difficulty sleeping, loss of appetite, and problems at work.  On mental status assessment in a March 2002 private medical record, it was noted that the appellant's appearance/grooming was appropriate, his mood was euthymic, his speech was normal, and his judgment and insight were good.  His affect was appropriate, his sleep and appetite were good, his orientation was normal, and his motor activity was normal.  There was no evidence of hallucinations or suicidal or homicidal ideations.  In subsequent records, it was reported that the Veteran's psychiatric symptoms included anxiety, mood swings, and depression.  

In a statement from the Veteran's son received in January 2009, he stated that the Veteran's psychiatric symptoms included mood swings, frustration, anger, anxiety, depression, stress, isolation, and hopelessness.  

The Veteran was provided a VA examination in February 2009.  It was noted that the Veteran was divorced but had occasional social relationships.  With regards to activities and leisure pursuits, the Veteran indicated that he liked to fish.  There was no history of suicide or violence.  The examiner opined that the Veteran's current psychosocial functional status was mildly impaired.  

The Veteran's psychiatric symptoms included depressed mood, anhedonia, lethargy, sleep impairment, decreased appetite, and concentration and memory problems.  The symptoms were reported as frequent as daily and were mild in nature.  

On examination, the Veteran was clean and neatly groomed, his speech was slow and clear, and his attitude toward the examiner was cooperative and friendly.  His affect was normal, his mood was good, attention and orientation were intact, and thought process and thought content were unremarkable.  There were no delusions, hallucinations, obsessive/ritualistic behavior, or inappropriate behavior.  The Veteran had average intelligence and with regard to judgment, it was reported that he understood the outcome of behavior.  Panic attacks, homicidal thoughts, and suicidal thoughts were denied.  The Veteran had good impulse control and it was determined that he had the ability to maintain minimum personal hygiene.  His remote and immediate memory was normal; however, his recent memory was mildly impaired.  Following examination, the examiner assessed depression, chronic, mild, and assigned a GAF score of 64.  The examiner opined that the Veteran had mild social and occupational impairment due to depression.  He specifically noted that the Veteran had mental disorder signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupation tasks only during periods of significant stress.  

Subsequent VA clinical records reveal continued treatment for depression.  In a VA clinical record dated in May 2011, the Veteran reported a depressed mood associated with insomnia, low energy, poor concentration, and low self-esteem.  He indicated that he had minimal pleasurable activities, is generally inactive, lacks motivation, and is isolative.  He also reported that he had suicidal ideations at times, but no history of attempts, intentions, or plans to do so.  His anxiety was characterized by excessive worry, being distracted, irritability, and muscle tension in the neck and back.  Panic attacks were also reported, which the appellant reported usually occurred once a week.  

In a statement received in June 2011, the Veteran's brother indicated that the Veteran's inability to work has caused him severe depression and anxiety.  He has little or no interest in anything and his hygiene, nutrition, and daily functioning suffers greatly.  He further noted that the Veteran's struggle with the VA has made him even more isolated, irritable, angry, and hopeless.  

In a June 2011 statement from the Veteran's sister, she asserted that his mental health caused an inability for him to function normally.  The Veteran had become reclusive, despondent, and lacked the desire to bathe as often as needed.  She noted that he "rarely left the confines of his home." 

In a statement from the Veteran's friend, also received in June 2011, he indicated that the Veteran's personality changed due to his knee disability.  He stated that the Veteran had become moody, depressed, and short tempered.  Additionally, the Veteran had become isolated, detached, unresponsive, and his personal hygiene suffers as a result of his psychiatric condition.

In a statement for the Veteran's brother, he indicated that the Veteran has severe depression and anxiety.  He has little interest in anything and his hygiene, nutrition, and daily functioning has suffered.  

Subsequent VA medical records reveal continued psychiatric treatment.  In an August 2011 VA mental health clinical note, it was reported that the Veteran described feeling anxious and depressed.  He also indicated that he had restless sleep, poor energy level, excessive worry, and variable concentration and appetite.  He described inactivity, anhedonia, and feeling hopeless.  He denied suicidal ideations.  On mental status evaluation, it was noted that the Veteran was alert, well groomed, had a congruent mood and affect, normal speech pattern, and organized thoughts.  There were no suicidal ideations, homicidal ideations, or psychotic symptoms.  A GAF score of 55 was assigned.  

In a December 2011 VA mental health outpatient consultation, the Veteran continued to describe excessive worry, irritably, muscle tension, headaches, fatigue, insomnia, and being easily distracted.  There were no recent "full-blown" panic attacks.  A GAF score of 55 was assigned.  

The Veteran underwent a VA mental disorders examination in April 2012.  At that time, the examiner assessed depressive disorder and anxiety disorder.  She noted that the Veteran reported severe symptoms consistent with depressive disorder and anxiety disorder.  She opined that the symptoms of the two disorders appeared to cause serious impairments in occupational functioning.  However, she was unable to isolate the specific effects that the Veteran's service-connected depressive disorder has on his occupational functioning.  The examiner concluded that, overall, the Veteran would have great difficulty obtaining or maintaining employment due to both his depressive disorder and anxiety disorder.  She indicated that the if the Veteran was employed he would likely have the following difficulties:  problems interacting effectively with supervisors, co-workers, and customers due to irritability/anger and strong tendencies to isolate; reduced work performance due to attention/concentration and short term memory problems; may have problems completing tasks correctly and efficiently; difficulty tolerating high amounts of stress; problems adapting to changes in the workplace or to new tasks that might be given to him; and problems with anxiety/panic attacks in work places that involved a lot of people.  

The examiner determined that it was possible to differentiate symptoms attributed to the diagnosed anxiety disorder and the service-connected depressive disorder.  In this regard symptoms associated with the depressive disorder consisted of depressed mood, anhedonia, low motivation, low energy, and low self-esteem.  Symptoms related to the anxiety disorder included panic attacks with agoraphobia, significant focus on somatic complaints, irritability, muscle tension, and excessive worry.  Overlapping symptoms included sleep disturbances, decreased attention/concentration, and social isolation.

The examiner indicated that the appellant's occupational and social impairment was best characterized as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  She concluded that it was not possible to differentiate what portion of the occupation and social impairment was caused by each diagnosed mental disorder.  Socially, it was noted that the Veteran was divorced and had not had a romantic relationship since 1993.  He has two adult children; one son and one daughter.  He has had not had contact with his son in approximately 20 years.  He has not had contact with his daughter since 2010.  It was noted that the Veteran lives alone.  The Veteran reported that he has 3 sisters; one he has not seen in 15 years and one he has not seen in 2 years.  He stated that he saw his other sister approximately every 6 months.  He mentioned that she would bring her grandchildren over to fish in his pond.  He reported that he has 1 to 2 friends, but has very limited contact with them which he asserts is related to his attitude/disposition.  He had no current hobbies or activities.  

Occupationally, the Veteran reported that he stopped working in 1995 and went on social security disability due to his left knee impairment, severe depression, GAD, panic attacks, and agoraphobia.  

For VA rating purposes, the examiner noted that the appellant's symptoms included depressed mood; anxiety; suspiciousness; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; impairment of short and long term memory; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; and neglect of personal appearance and hygiene. 

On mental evaluation, the Veteran was fully oriented; he was casually dressed with adequate grooming and hygiene.  His psychomotor activity was fatigued, his speech was clear and coherent, his attitude toward the examiner was friendly and cooperative, and there was no inappropriate behavior.  His affect was depressed and anxious, his mood was anxious; he had problems with short term memory, and difficulty maintaining focus.  There were no delusions or hallucinations.  His judgement was average and he was able to interpret proverbs.  He reported anhedonia, a poor appetite, sleep disturbances, loss of energy, worthlessness/guilty, anxiety, and decreased attention/concentration.  The Veteran also reported passive suicidal ideations, but denied any intent of plan.  He denied obsessive/ritualistic behavior or homicidal thoughts.  Panic attacks weekly or more often were also reported.  With regard to impulse control, the Veteran indicated that his irritability has caused verbal altercations.  The examiner indicated that the Veteran is able to maintain minimum personal hygiene.  

The examiner determined that the problem with the Veteran's activities is mild to moderate.  She noted that the Veteran reported moderate and severe symptoms of anxiety and depression.  The symptoms appeared to be chronic in nature and are causing serious impairments in functioning.  

In an addendum opinion received in January 2015, the examiner who conducted the April 2012 VA examination stated that in the April 2012 VA examination she provided a summary of psychosocial functioning and mental symptoms from February 2009, the date of the previous examination, until April 2012, the date of the examination, which also noted the level of current impairment.  

Subsequent VA treatment records dated from November 2012 to February 2017 demonstrate continued mental health treatment.  Noted symptoms included nightmares, depression, panic attacks, irritability, low energy, poor concentration, and anxiousness.  In records dated in February 2017, the appellant reported passive thoughts of suicide, but no intent or plan.  On mental status examination, the Veteran's general appearance was good, his psychomotor and speech were normal, his affect was appropriate and restricted, and his mood was depressed and anxious.  His thought process was organized and his thought content was normal.  There was no evidence of hallucinations, suicidal ideations, or homicidal ideation.  The appellant was alert and oriented and his recent and remote memory was grossly intact, judgement was intact, and is insight and fund of knowledge were good.  GAF scores during this time ranged from 50 to 55.  

Analysis

Applying the rating criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 30 percent prior to April 4, 2012 and 70 percent thereafter for depression.


Prior to April 4, 2012

As summarized above, the Veteran's depression symptoms were shown to include difficulty sleeping, loss of appetite, anxiety, mood swings, irritability, weekly panic attacks, poor energy level, excessive worry, and variable concentration, inactivity, anhedonia, and feeling hopeless.  Such symptoms are contemplated by the current 30 percent evaluation and have been determined to cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

The Board finds, however, that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent.  In this case, the record does not demonstrate that the Veteran's overall disability picture prior to April 4, 2012 is consistent with or more nearly approximates the criteria required for a 50 percent evaluation at any time during the appeal period.  In this regard, the Veteran's symptoms have not caused occupational and social impairment with reduced reliability and productivity.  Mauerhan, supra, Vazquez-Claudio, supra.

Specifically, as set forth in more detail above, the evidence shows that the Veteran did not exhibit flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; or impaired abstract thinking.  The Board observes that in the February 2009 VA examination, it was noted that the appellant's recent memory was mildly impaired, but his remote and immediate memory were normal. VA clinical records also document reports of suicidal thoughts; however the Veteran had not acted on the thoughts in the past and denied any intent or plan.  Additionally, in statements in support of the Veteran's claims, it was noted that his psychiatric symptoms caused his personal hygiene to suffer.  Notwithstanding, at the time of the February 2009 VA examination and in medical records prior to and following such statements, the Veteran was found to be appropriately groomed.  The Board determines that such symptoms, including passive suicidal thoughts, have not been shown to have had an impact on the Veteran's overall ability to function socially or occupationally at or beyond the threshold for a 30 percent rating.  Notably, the February 2009 VA examiner concluded that the symptoms caused no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or controlled by medication.  Thus, in view of the record in its entirety, the Board finds that the symptoms during this stage of the appeal do not indicate a disability picture commensurate with the next-higher 50 percent rating.

Additionally, although the Veteran reports being divorced, he indicated that he had occasional social relationships.  With regards to activities and leisure pursuits, the appellant reported that he liked to fish.  The Board observes that the Veteran is unemployed; however, the objective medical evidence suggests that during this stage of the appeal, the appellant's psychiatric disability mildly impacted his ability to function occupationally.  Such interference is contemplated in the 30 percent rating.  Overall, the Board concludes that, during this stage of the appeal, the Veteran's service-connected depression has not been shown to cause occupational and social impairment with reduced reliability and productivity.  

The Board also notes that GAF scores have ranged between 55 to 64, indicative of mild to moderate psychiatric symptoms.  In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the moderate symptomatology contemplated in the 30 percent rating criteria.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and examination reports to be the most probative evidence of the Veteran's psychiatric symptomatology.

In reaching this conclusion, the Board acknowledges the January 2015 addendum VA medical opinion.  While the examiner indicated that she provided a summary of psychosocial functioning from February 2009 to April 2012, the documented level of impairment was based current findings.  Such statement indicates that the level of impairment was based on findings at the time of the April 2012 examination and not prior to that time.  As such, the Board finds that such opinion does not indicate that a higher rating is warranted during this stage of the appeal.  
In summary, the Board has considered all of the Veteran's depression symptoms that affect the level of occupational and social impairment.  After so doing, the Board concludes that the initial 30 percent rating assigned is appropriate and that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent prior to April 4, 2012.  

As of April 4, 2012

During this period of the appeal, the Veteran's symptoms were shown to include depressed mood; anxiety; suspiciousness; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; impairment of short and long term memory; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; and neglect of personal appearance and hygiene.  Such symptoms are contemplated by the current 70 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

However, the record does not demonstrate that the Veteran's overall disability picture during this period is consistent with a 100 percent evaluation.  The Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have his symptoms been shown to cause total occupational and social functioning, to include in areas referenced by the 100 percent criteria.  Mauerhan, supra, Vazquez-Claudio, supra.

As set forth in more detail above, the evidence shows that the Veteran did not exhibit gross impairment in thought processes or communication; grossly inappropriate behavior; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Additionally, there were no persistent delusions or hallucinations.  In fact, the Veteran consistently denied such symptom.  Although the Veteran reported suicidal ideations, the evidence does not indicate that he had persistent danger of hurting self or others.  In so finding the evidence demonstrates that the Veteran specifically denied an intent or plan to commit suicide.  Notably, the April 2012 VA examiner determined that the Veteran's occupational and social impairment was best characterized as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  Thus, in view of the record in its entirety, the Board finds that the symptoms during this stage of the appeal do not indicate a disability picture commensurate with the next-higher 100 percent rating.

Moreover, the Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The Veteran in this case has not been found to be totally occupationally and socially impaired.  Although the Veteran is unemployed, due in part to his psychiatric disability, he is not totally socially impaired.  During the April 2012 VA examination, he reported that he had strained relationships with his children.  However, he also stated that he saw one of his siblings approximately every 6 months.  He mentioned that she would bring her grandchildren over to fish in his pond.  Further, he reported that he has 1 to 2 friends.  Thus, the evidence does not show that the Veteran has total occupational and social impairment due to his psychiatric disability. 

The Board also acknowledges that the GAF scores have ranged from 50 to 55 during this stage of the appeal, which reflects moderate to serious symptoms.  The Board notes that, while important, GAF scores assigned in a case are not are not dispositive of the evaluation and must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Board has considered the actual symptoms and resulting impairment as set forth above, as well as the GAF scores, and concludes that a rating in excess of 70 percent is not warranted.  

In summary, the Board has considered the Veteran's depression symptoms that affect his level of occupational and social impairment.  After so doing, the Board concludes that the preponderance of the evidence is against the assignment of an initial rating in excess of 70 percent for the period from April 4, 2012.  


ORDER

Entitlement to an initial rating in excess of 30 percent prior to April 4, 2012 and 70 percent thereafter for depression is denied.


REMAND

As detailed herein, in an October 2012 rating decision, the RO granted a TDIU rating, effective April 4, 2012.  The Board notes that prior to April 4, 2012, the Veteran did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  In this regard, the Veteran was service connected for residuals of a left tibia fracture, rated as 10 percent disabling and depression, rated as 30 percent disabling.  His combined disability rating prior to prior to April 4, 2012 was 40 percent.  Accordingly, he did not meet the percentage threshold requirements set forth under 38 C.F.R. § 4.16(a).  Notwithstanding, the Veteran asserts that he is unemployable due to his service-connected disabilities.

While the Veteran fails to meet the criteria for a schedular a TDIU prior to April 4, 2012, he has presented evidence indicating he is unemployable due to his service-connected disabilities.  In this regard, the evidence demonstrates that the Veteran has been unemployed since approximately 1996.  As such, referral of his TDIU claim to the Director of Compensation Service for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for a TDIU to the Director, Compensation Service for a determination under 38 C.F.R. § 4.16 (b) and notify the Veteran of such action.

2.  Thereafter, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


